DETAILED ACTION
This office action is in response to the amendments/remarks filed on 02/05/2021. Claims 1-20 are pending; claims 1, 19 have been amended.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendment
The previous objection to the specification has been withdrawn in light of the amendment to the abstract.
The previous rejection to claim 19 under 35 USC § 112(b) has been withdrawn in light of the amendment to the claim.
Applicant’s arguments with respect to the independent claim has been considered but are moot because a first interpretation is based on output shaft as  element 144, input shaft element 122 or 52,  the input shaft and the output shaft are concentrically arrange with the input shaft being at least partially radially within the output shaft as claimed. A second interpretation is based on an input shaft as element 60. Shaft 60 is interpreted as an input shaft because shaft 60 is capable of inputting torque to primary or secondary wheel assemblies 28, 38; see col.7 lines 36-38. An output shaft is element 122 (extension of shaft 52) where the shaft 52 is receiving output torque from transmission 14, see col.3 lines 50-54.  Hence, 122 is output shaft because 122 is capable of performing as output.  The Examiner further notes that the 

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 recites “is basically only possible” in line 3. The word “basically” causes the limitation of “a displacement of gearshift sleeve into second position” is unclear in this case; therefore, examiner suggests to amend as -- is --
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelley (US 7384366 cited from IDS)
Kelley discloses 
Regarding claim 1(1st interpretation), a transmission (Figs.1-4b), comprising:
a hydraulically or electrically (claim 3) operable gearshift sleeve (132); 
a clutch pack (200b);

 an output shaft (144) which are rotatably mounted about an axis of rotation;
 	a first ramp element (164b); 
and a second ramp element (184b),
 wherein the gearshift sleeve (132) has a gearshift sleeve claw (138), and the output shaft has an output claw (142), which is arranged so as to lie opposite (see Fig.4a) the gear sleeve claw,
the input shaft and the output shaft are concentrically arrange with the input shaft being at least partially radially within the output shaft (see Fig.4a), and 
 the gearshift sleeve is movable from an initial position into a first position, in which the gearshift sleeve transfers an axial force by way of the first ramp element and the second ramp element to the clutch pack for synchronization of disks (e.g. shift collar 132 moves to the right), and into a second position in which the gearshift sleeve claw is connected to the output claw interlockingly in a direction of rotation and thus the input shaft and the output shaft are interlockingly coupled.

Regarding claim 1 (2nd interpretation), a transmission (Figs.1-4b), comprising:
a hydraulically or electrically (claim 3) operable gearshift sleeve (132); 
a clutch pack (200b);
 an input shaft (60 is interpreted as input because 60 is capable of inputting torque to primary or secondary wheel assemblies 28,38; see col.7 lines 36-38);
 an output shaft (122 is extension of input 52 where input shaft 52 is receiving output torque from transmission 14, see col.3 lines 50-54.  Therefore, 122 is output shaft because 122 is capable of performing as output) which are rotatably mounted about an axis of rotation;
 	a first ramp element (164b); 
and a second ramp element (184b),
 wherein the gearshift sleeve (132) has a gearshift sleeve claw (138), and the output shaft has an output claw (126), which is arranged so as to lie opposite (see Fig.4a) the gear sleeve claw,
the input shaft and the output shaft are concentrically arrange with the input shaft being at least partially radially within the output shaft (see Fig.4a), and 
 the gearshift sleeve is movable from an initial position into a first position, in which the gearshift sleeve transfers an axial force by way of the first ramp element and the second ramp element to the clutch pack for synchronization of disks (e.g. shift collar 132 moves to the right), and into a second position in which the gearshift sleeve claw is connected to the output claw interlockingly in a direction of rotation and thus the input shaft and the output shaft are interlockingly coupled.

Regarding claim 2, wherein the clutch pack is coupled to the input shaft and the output shaft such that the clutch pack when activated with the axial force couples the input shaft and the output shaft in torque transmission and speed synchronization (e.g. clutch pack 200b is engaged, the torque is transmitted from input shaft to output shaft; therefore, the clutch pack is coupled to input and output shaft).

3 and 4, wherein in an intermediate position  between the first position and the second position, the axial force on the clutch pack is a maximum (e.g. when the shift collar moves slightly to the left from the right but the clutch 200b is still engaged; therefore, the axial force on clutch pack is still maximum).

Regarding claim 9, wherein the second ramp element is axially adjustably mounted (e.g. 184b is mounted on 180, see Fig.4a). 

Regarding claim 10, wherein the second ramp element in the first position bears axially against the clutch pack (e.g. shift collar moves to the right).

Regarding claim 11, wherein the second ramp element comprises a second resetting element, which forces the second ramp element axially away from the clutch pack into the initial position, and/or the transmission has a third resetting element (156), which forces the clutch pack axially toward the second ramp element.

Regarding claim 12, wherein the gearshift sleeve is mounted axially movably on the input shaft (1st interpretation: 132 would be mounted axially movable on the input shaft 122 via 123 when the shift collar moves to the right; 2nd interpretation: 132 would be mounted axially movable on the input shaft 60 via 144) 

Regarding claim 13, wherein the gearshift sleeve is coupled to the first and second ramp element in such a way that a shifting of the gearshift sleeve into the first operates the same when moving right or left).

Regarding claim 14, wherein the transmission comprises an axial end stop (axial surface of 184b), against which the gearshift sleeve bears in the second position, and which comprises a fourth resetting element (156), which forces the gearshift sleeve axially into the initial position (col.6 lines 42-54, operates the same when moving right or left)
Regarding claim 15, wherein the gearshift sleeve claw (1st and 2nd interpretation 138 is external or male splines) and/or the output claw comprises claw toothing (as indicated from claim 1 above from both interpretations). 
Regarding claim 16, wherein the claw toothing is in a form of sliding teeth (e.g. 1st and second interpretation: the annular shift collar 132 also includes internal or female splines or gear teeth 138)
Regarding claim 17, wherein the transmission is designed such that a displacement of the gearshift sleeve into the second position is basically only possible when the input shaft and the output shaft are in synchronism (col.6 lines 38-41)
Regarding claim 19, wherein the second ramp element is designed such that it presses against the clutch pack during axial displacement in order to bring the clutch pack into the closed position (The axial separation of the inner and outer circular members 164b and 184b compresses the friction clutch pack 200b to be engaged). 
20, a method for shifting a transmission according to claim 1, the method comprising the acts of: equalizing rotary speeds of the input shaft and the output shaft in that the first and second ramp elements are moved into the first position (gear shift moves to the right) by axial displacement of the gearshift sleeve into the first position (col.6 lines 31-41); and moving the gearshift sleeve into the second position while the input shaft and the output shaft are in synchronism, in which the gearshift sleeve claw is connected in an interlocking manner to the output claw in the direction of rotation (col.6 line 42-col.7 line 8)

Allowable Subject Matter
Claims 5-8, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        




/LILLIAN T NGUYEN/Examiner, Art Unit 3659